Stephens, J.
1. Where one who is the owner and the holder of the legal title to a promissory note indorses thereon a transfer of title of the note to another, but still retains the note in his possession as owner, no.title to the note passes by virtue of the transfer. Bell v. Whitestone, 18 Ga. App. 536 (89 S. E. 1050).
2. This being a proceeding instituted in behalf of the State of Georgia to condemn and sell an automobile upon the ground that it was engaged in hauling intoxicating liquors along a public highway, and it appearing from undisputed evidence that the intervenor claiming title thereto was the holder of the legal title under a retention-of-title contract of sale, and had no knowledge that the automobile was engaged in the transportation of prohibited liquors and did not consent thereto, a verdict was properly directed for the claimant. Armington v. State, 24 Ga. App. 75 (100 S. E. 15); Seminole Securities Co. v. State, 35 Ga. App. 723 (134 S. E. 625). This is true although the proceeding was instituted against the purchaser of the automobile as the person having it in possession at the time of its seizure by the sheriff, and there is evidence to the effect that the market value of the automobile is in excess of the unpaid purchase-money, where the case was tried before a jury and the State invoked no ruling, charge, or direction from the court touching the condemnation of the equitable interest of the purchaser.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.